Citation Nr: 1241261	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  08-36 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left elbow disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability of the left shoulder and residuals of a fractured left collar bone.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Uncle


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied reopening service connection claims for a left elbow disability, low back disability, and disabilities of the left shoulder and left collar bone. 

In February 2011, the Veteran testified at a Board hearing before the undersigned at the Waco RO.  A transcript of the hearing has been associated with the claims file.

In November 2011, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the claims in an August 2012 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  In an unappealed October 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left elbow disability and declined to reopen his previously denied claims of entitlement to service connection for low back and left shoulder and residuals of a fractured left collar bone disabilities. 

2.  Evidence submitted since the October 2006 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claims sought to be reopened, and does not raise a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The October 2006 rating decision denying service connection for a left elbow disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  Since the October 2006 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for a left elbow disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The October 2006 rating decision declining to reopen the claim of service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

4.  Since the October 2006 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for a low back disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  The October 2006 rating decision declining to reopen the claim of service connection for a left shoulder disability and residuals of a fractured left collar bone is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

6.  Since the October 2006 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for a left shoulder disability and residuals of a fractured left collar bone is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for left elbow, low back, and left shoulder and residuals of a fractured left collar bone disabilities.  Implicit in his claims is the contention that new and material evidence which is sufficient to reopen the previously-denied claims has been received.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in November 2011, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to obtain the Veteran's Social Security Administration (SSA) records and associate them with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, in December 2011, the AMC attempted to obtain the Veteran's SSA records.  In a subsequent report, SSA informed the AMC that it did not have any of the requested records for the Veteran because the records had been destroyed.  The Veteran's left elbow, low back, and left shoulder and residuals of a fractured left collar bone claims were readjudicated via the August 2012 SSOC.  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the Veteran's claims of service connection for left elbow, low back, and left shoulder disabilities, the VCAA appears to have left intact the requirement that a veteran must first present new and material evidence in order to reopen a previously and finally denied claim under 38 U.S.C.A. § 5108 before the Board may determine whether the duty to assist is fulfilled and proceed to evaluate the merits of that claim.  It is specifically noted that nothing in the VCAA shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a veteran's claim for benefits under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Therefore, with respect to the claims to reopen, the VCAA standard of review and duty to notify does not apply to the merits of the underlying claims of entitlement to service connection for left elbow, low back, and left shoulder disabilities unless the claims are reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) (finding that the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) specifically addressed VCAA notice requirements in the context of a veteran's request to reopen a previously and finally denied claim. The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were not found in the previous denial.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by a letter mailed in February 2008, prior to the initial adjudication of his claims.  Additionally, the February 2008 letter informed the Veteran as to the reason his left elbow disability claim was previously denied:  "[y]our claim was previously denied because in the absence of service medical records, there is no basis for granting service connection.  If service medical records are received at a later date, this claim will be reconsidered.  You were previously asked to submit evidence to support your claim on June 26, 2006; however, no such evidence has been received as of the date of this decision.  Therefore, the evidence you submit must relate to this fact."  Furthermore, the February 2008 letter informed the Veteran as to the reason his left shoulder disability claim was previously denied:  "[y]our claim was previously denied because service medical records for the period [February 18, 1969] to [February 9, 1971] could not be obtained for review.  Evidence received in connection with this claim failed to establish any relationship between left shoulder pain and any disease or injury during military service.  Therefore, the evidence you submit must relate to this fact."  Finally, the February 2008 letter informed the Veteran as to the reason his low back disability claim was previously denied:  "[y]our claim was previously denied because there is no record of you being treated for this condition in service and the condition is not shown to be manifested to a compensable degree within one year from service.  Therefore, the evidence you submit must relate to this fact."  As such, the Veteran was adequately advised of the basis for the previous denials and of what evidence would be new and material to reopen the claims.  See Kent, supra.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  Once a claim is reopened, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits under a law administered by VA, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and others, the Veteran's service treatment records, as well as VA and private treatment records.  

The Board notes that it appears that some of the Veteran's service treatment records, in particular treatment records from Wurzburg, Germany from September to December 1970, are not associated with the claims folder.  The Veteran was advised in a March 2009 letter that these service treatment records were requested with a negative response, and that he should forward copies of any available service records in his possession.      

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a Veteran's service treatment records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's outstanding service treatment records.  The RO submitted a request to the National Personnel Records Center (NPRC) in February 2009, asking for military medical records from Wurzburg, Germany from September to December 1970.  In response to the request by the RO, the NPRC indicated that a search for these records was conducted, but none were located.  Further, the RO requested the Veteran to submit any copies of any military service treatment records he may have.  The Veteran did not submit any copies of service treatment records in response to the RO's request.  There is no indication that any service treatment records from Wurzburg, Germany from September to December 1970 not associated with the Veteran's claims folder exist.

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) (indicating that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  So it is in this case.

In general, VA's duty to assist includes obtaining records from the Social Security Administration (SSA).  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As discussed above, the record demonstrates that in December 2011, the AMC attempted to obtain the Veteran's SSA records.  In a subsequent report, SSA informed the AMC that it did not have any of the requested records for the Veteran because the records had been destroyed.  Based upon this record, the Board finds that additional attempts to obtain these records, if any, would be futile.

The Board notes that the Veteran was not provided a VA examination and nexus opinion with regard to his claims for left elbow, low back, and left shoulder disabilities.  However, to the extent that these claims involve an attempt to reopen previously disallowed claims, VA does not have a duty to provide the Veteran with medical examination and opinion in response to a claim to reopen as it is the Veteran's responsibility in such a claim to generate new and material evidence that would warrant a reopening of the claim.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board observes that the Veteran has been asked to provide VA with specific details, to include evidence showing that his left elbow, low back, and left shoulder disabilities are related to his military service.  As will be discussed in greater detail below, the Veteran has not provided new and material evidence that his left elbow, low back, and left shoulder disabilities were incurred during military service.  

The Court has held that the duty to assist "is not always a one-way street" and that, "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a personal hearing before the undersigned in February 2011.

Accordingly, the Board will proceed to a decision.

Service connection for left elbow, low back, and left shoulder and residuals of a fractured left collar bone disabilities

Because the outcome as to these issues involves the application of virtually similar law, the Board will address the three issues together.

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

In general, VA rating decisions that are not timely appealed are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Claim to Reopen

In a July 1971 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left shoulder disability because "[service treatment records] negative for disability shown below.  First diagnosed on VA exam."  The Veteran was informed of the July 1971 rating decision and of his appellate rights by a letter from the RO dated in November 1971.  He did not file a notice of disagreement to the July 1971 rating decision.  The evidence of record at the time of the 1971 denial included his available service treatment records and a VA examination report dated March 1971.  The Veteran's May 1968 report of medical history in conjunction with his induction examination noted complaints of painful or "trick" shoulder or elbow.  However, he was not diagnosed with a left shoulder disability at that time.  The remainder of the Veteran's service treatment records, to include his separation examination dated January 1971, was absent any complaints of or treatment for a left shoulder disability.  The Veteran was afforded a VA examination for his left shoulder disability in March 1971.  He reported that he injured his left shoulder from playing football during his military service in Germany in October 1970.  After examination of the Veteran, the VA examiner diagnosed the Veteran with a chronic mild left shoulder strain.    

In a September 2000 rating decision, the RO continued the denial of the Veteran's left shoulder disability claim because "[e]vidence received in connection with this claim fails to establish any relationship between ... left shoulder pain and any disease or injury during military service."  When the Veteran's claim was denied by the RO in September 2000, the additional pertinent evidence submitted since the July 1971 rating decision included postservice VA treatment records dated from September 1996 to March 1998 which documented treatment for the Veteran's left shoulder pain as well as statements from the Veteran that he incurred an injury to his left shoulder from playing football during military service in Germany in 1970.      

The Veteran was informed of the September 2000 rating decision and of his appellate rights by a letter from the RO dated in September 2000.  The Veteran did not file a notice of disagreement as to the rating decision.  The September 2000 rating decision therefore became final.

In an April 2002 rating decision, the RO continued the denial of the Veteran's left shoulder disability claim because "[t]here is no evidence of record to show that the [V]eteran was either diagnosed or treated for this condition while in active service."  When the Veteran's claim was denied by the RO in April 2002, the additional pertinent evidence submitted since the September 2000 rating decision included statements from the Veteran continuing his report of in-service injury to his shoulder from playing football in 1970 during service in Germany.  

The Veteran was informed of the April 2002 rating decision and of his appellate rights by a letter from the RO dated in April 2002.  The Veteran did not file a notice of disagreement as to the rating decision.  The April 2002 rating decision therefore became final.

In a February 2005 rating decision, the RO reopened and denied the Veteran's left shoulder disability claim, to include a claim of entitlement to service connection for left shoulder dislocation and fracture of left collar bone, because "the evidence continues to show this condition was not incurred in or aggravated by military service."  When the Veteran's claim was denied by the RO in February 2005, the additional pertinent evidence submitted since the September 2000 rating decision included statements from the Veteran continuing his report of left shoulder pain from his in-service injury.

The February 2005 rating decision also denied the Veteran's claim of entitlement to service connection for a low back disability because "there is no record of [the Veteran] being treated for this condition in service and the condition is not shown to be manifested to a compensable degree within [one] year(s) from service."  The pertinent evidence of record at the time of the 2005 denial included his available service treatment records as well as postservice VA and private treatment records.  The Veteran's service treatment records, to include his January 1971 separation examination, were absent any complaints of or treatment for a low back disability.  Treatment records from the Dallas, Texas County Health Department and the Dallas County Inmate Health Services dated February 2000 document treatment for the Veteran's chronic low back pain.  VA treatment records dated from September 1996 to March 1999 also document the Veteran's treatment for low back pain as well as his report that his back pain is related to his 1970 injury during service in Germany.     

The Veteran was informed of the February 2005 rating decision and of his appeal rights by a letter from the RO dated in February 2005.  The Veteran did not file a notice of disagreement as to the rating decision.  The February 2005 rating decision therefore became final.

In its October 2006 rating decision, the RO continued the denial of the Veteran's left shoulder disability claim because "[n]o new evidence showing service incurrence has been received which shows findings regarding the claimed condition; therefore, the claim has not been successfully reopened."  The RO also continued the denial of the Veteran's low back disability claim because "[n]o new evidence showing service incurrence has been received regarding this claim; therefore, the claim has not been successfully reopened."  When the Veteran's left shoulder and low back disabilities claims were denied by the RO in October 2006, the additional pertinent evidence submitted since the February 2005 rating decision included statements from the Veteran continuing his report of left shoulder and low back pain from his in-service injury.  Moreover, a VA treatment record dated May 2004 documents a diagnosis of lumbar spondylosis and degenerative disc disease with left sacroiliac joint dysfunction, improved.      

The October 2006 rating decision also denied the Veteran's claim of entitlement to service connection for a left elbow disability because "[a]ll efforts to obtain [the Veteran's] service medical records from primary and collateral sources have been unsuccessful.  In the absence of such records, there is no basis for granting service connection."  The pertinent evidence of record at the time of the 2006 denial included his available service treatment records as well as postservice VA and private treatment records.  As noted above, the Veteran's May 1968 report of medical history in conjunction with his induction examination noted complaints of painful or "trick" shoulder or elbow.  However, he was not diagnosed with a left elbow disability at that time.  The remainder of the Veteran's service treatment records, to include his separation examination dated January 1971, was absent any complaints of or treatment for a left elbow disability.  A VA MRI dated March 1998 documents motor weakness in the Veteran's left arm.  The Veteran also indicated that he was treated for a left elbow disability as a result of his in-service injury in Germany in 1970.      

The Veteran was informed of the October 2006 rating decision and of his appellate rights by a letter from the RO dated in November 2006.  Although he filed a timely notice of disagreement, he did not complete his appeal with the filing of a substantive appeal [VA Form 9 or similar] following the issuance of a statement of the case dated March 2007.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (noting that pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).  Accordingly, the October 2006 rating decision therefore became final.  

In January 2008, the RO received the Veteran's claims of entitlement to service connection for left elbow, low back, and left shoulder disabilities.  After the RO declined to reopen the Veteran's previously denied claims based upon his failure to submit new and material evidence, this appeal followed.  

The evidence which has been added to the record since the October 2006 rating decision will be discussed in the Board's analysis below.

In essence, the RO denied the Veteran's claims in October 2006 because the evidence failed to show that his left elbow, low back, and left shoulder disabilities were incurred during military service.  

The unappealed October 2006 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  As explained above, the Veteran's claims for service connection may be reopened only upon the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.       § 3.156 (2012).  

The Board notes that although the RO declined to reopen the Veteran's claims in the October 2006 rating decision, it is incumbent on the Board to adjudicate the new and material issues before considering the claims on its merits. The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (noting that before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant).

After a thorough review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence sufficient to reopen the claims of entitlement to service connection for left elbow, low back, and left shoulder disabilities has not been submitted.  In the present case, the unestablished facts are whether the Veteran's left elbow, low back, and left shoulder disabilities were incurred during military service.  

The newly added evidence, in pertinent part, consists of VA treatment records from April 1989 to December 2007 as well as statements from the Veteran, his uncle, and a buddy statement from A.H.  

The VA medical records indicate treatment for the Veteran's left arm, left shoulder, and low back.  See, e.g., a VA treatment record dated December 2007.  While some of these medical records are undoubtedly new, as they were not of record at the time of the October 2006 rating decision, these records essentially replicate the medical evidence which was of record at the time of the October 2006 rating decision, namely that the Veteran has current left elbow, low back, and left shoulder disabilities.  Such evidence is not new and material, since the existence of the disabilities was known in October 2006.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (stating that medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  These records do not establish or suggest that the Veteran's left elbow, low back, or left shoulder disabilities were incurred in military service.  There is no competent medical evidence which has been added to the record subsequent to the October 2006 RO denial which suggests that the Veteran's current left elbow, low back, or left shoulder disabilities are related to his military service.    

The Board notes the Veteran's recent contentions that his left elbow, low back, and left shoulder disabilities were injured during service in Germany in 1970 as a result of playing football.  See, e.g., the February 2011 Board hearing transcript, pgs. 3-8. However, his history of in-service injury from playing football during service in Germany in 1970 was of record at the time of the prior denial.  See, e.g., a VA treatment record dated February 1998; see also the Veteran's statement dated May 2006.  Accordingly, this information is cumulative of information that was before the adjudicator at the time of the prior decision.  
  
In short, there is no competent evidence of a relationship between the Veteran's left elbow, low back, or left shoulder disability and his military service.    

Furthermore, with regard to recent testimony from the Veteran, his uncle, and A.H. to the effect that the his left elbow, low back, and left shoulder disabilities are related to his military service, such evidence is cumulative and redundant of similar statements made prior to the October 2006 rating decision.  Accordingly, such statements are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court specifically stated that laypersons, such as the Veteran, his uncle, and A.H. are not competent to offer medical opinions, and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted, "[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. § 5108."

The Veteran has been accorded ample opportunity to submit new and material evidence, to include competent medical evidence and information specifically indicating that his left elbow, low back, and left shoulder disabilities are related to his military service.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (finding that it is a claimant's responsibility to submit evidence in support of his claim).

In summary, the element which was missing at the time of the October 2006 denials of service connection remains lacking.  New and material evidence has not been received, and the Veteran's claims of entitlement to service connection for left elbow, low back, and left shoulder and residuals of a fractured left collar bone disabilities may not be reopened.  The benefits sought on appeal remain denied.  




ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for a left elbow disability.  The benefit sought on appeal remains denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for a low back disability.  The benefit sought on appeal remains denied.

New and material evidence has not been received to reopen the claim of entitlement to service connection for a left shoulder disability and residuals of a fractured left collar bone.  The benefit sought on appeal remains denied.





____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


